Citation Nr: 9901079	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U. S. Army 
from September 1967 to May 1969.  His decorations include the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to nonservice-
connected pension was denied.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that as a result of compression 
neuropathy in his lower extremities, he can no longer work in 
construction or as a painting contractor, a field in which he 
has been employed for many years.  It is his contention that 
he is precluded from following substantially gainful 
employment as a result of this disability, and therefore, he 
is entitled to nonservice-connected pension benefits.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the veterans sole claimed disability, sciatic neuropathy of 
the lower extremities, is the result of his own willful 
misconduct.  Therefore, the veteran lacks legal entitlement 
to nonservice-connected pension benefits.  






FINDINGS OF FACT

1.  In April 1995, the veteran was hospitalized for emergency 
treatment after an overdose of alcohol and drugs left him in 
an unresponsive state for many hours.  As a result of 
compression/pressure incurred at the time of this incident, 
he developed sciatic neuropathy of both lower extremities 
which is worse on the left side.  

2.  The sciatic neuropathy in the veterans lower extremities 
was proximately caused by an overdose of alcohol, opiates, 
and benzodiazepines in April 1995.  


CONCLUSIONS OF LAW

1.  The veterans sole disability, sciatic neuropathy of the 
lower extremities, is the result of his own willful 
misconduct.  38 C.F.R. § 3.301(c)(2)-(3) (1998).  

2.  The veterans claim for entitlement to nonservice-
connected pension benefits lacks legal merit.  38 U.S.C.A. 
§§ 1110, 1155, 1502, 5107 (West 1991); 38 C.F.R. §§ 3.314, 
3.342 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a permanent and total disability 
rating for pension purposes.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veterans own willful misconduct, whether or not they are 
service-connected.  38 U.S.C.A. § 3.342(a) (1998).  To 
establish entitlement to VA nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521, a veteran must (1) have 
served during a period of war for a requisite period of time; 
(2) be permanently and totally disabled; and (3) have income 
that meets a certain income standard.  See also 38 C.F.R. § 
3.3(a), (d) (1998); Brown (Clem) v. Derwinski, 2 Vet.App. 
444, 446 (1992).  Determinations of permanent and total 
disability pension purposes [are] based on nonservice-
connected disability or combined nonservice-connected 
disability not the result of willful misconduct.  38 C.F.R. § 
3.314(b)(2) (1998).  

According to 38 C.F.R. § 3.301(c)(2) (1998), if, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the veterans willful misconduct.  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the persons willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (1998).  

Generally, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 
3.340(a)(1) (1998).


Medical Evidence

The service medical records are unavailable for review.  

The record includes records and reports which correspond to a 
period of hospitalization between April 1995 and May 1995.  
These reports show that the veteran was admitted to Lee 
Memorial Hospital on April 3, 1995, with a possible overdose 
of alcohol, opiates, and benzodiazepine.  The report 
indicates that he was apparently found in an unresponsive 
state and was admitted with hypotension, respiratory failure, 
and metabolic acidosis.  Because of this admitting state, he 
developed acute rhabdomyolysis which threw him into complete 
renal failure.  He also had a component of congestive heart 
failure.  He required dialysis but his renal failure was 
reversed.  The veteran also incurred a left sciatic 
neuropathy secondary to pressure phenomenon.  It was noted 
that all-in-all, the veteran was rendered markedly 
deconditioned due to this illness and prolonged 
hospitalization of four weeks.  

The admission physical report shows that the veteran had 
apparently consumed heavy amounts of alcohol as well as 
undisclosed drugs, and his drug screen was positive for 
opiates and benzodiazepines.  He had a blood alcohol level of 
160, and he had done this many hours prior to admission and 
was found in an unresponsive state after a long period of 
time.  During his hospital stay, he initially required 
ventilatory support and following extubation, he was followed 
for persistent bilateral pulmonary infiltrates.  He also 
underwent infectious disease evaluation for unexplained 
fever, the source of which was never clearly identified.  It 
was noted that no infectious organisms could be identified 
because of the pulmonary infiltrates.  

From a neurological viewpoint, he was found to have a left 
drop foot which was probably secondary to compression of the 
sciatic nerve.  He had a negative CT scan of the head, and 
his EEG showed no diffuse slowing.  In spite of his alcohol 
state on admission, he had no alcohol withdrawal symptoms or 
seizures.  He also developed necrosis of buttocks, which 
contributed to his immobile state and pressure.  This did not 
require any reconstructive procedures, and fortunately, there 
was no new skin breakdown in spite of his being bedridden for 
four weeks.  

It was noted that at the time of his hospital discharge, he 
was rather severely deconditioned, with weight loss and 
muscle loss as contributory to his rhabdomyolysis.  On 
discharge, the following diagnoses were given for the 
veteran:  1. severe deconditioned state;  2.  acute renal 
failure, secondary to rhabdomyolysis; 3. congestive heart 
failure secondary to the above diagnoses; 4. bilateral 
pulmonary infiltrates; 5. left sciatic neuropathy; 6.  
bilateral heel cord shortening; and 7. poly-substance abuse.  

Due to his deconditioning, the veteran was admitted for two 
weeks of intensive inpatient rehabilitation on May 9, 1995.  
It was noted that he was in need of general as well as 
neurological rehabilitation, due to complications from 
alcohol and drug abuse which were manifested by severe 
rhabdomyolysis with acute renal failure, congestive heart 
failure, and bilateral pulmonary infiltrates.  It was noted 
that from a neurological viewpoint, he incurred a left 
sciatic neuropathy which produced a left drop foot, and he 
also had right dorsiflexor weakness, suggestive of peroneal 
neuropathy, and bilateral heel cord shortening.  

While undergoing rehabilitation, he underwent a 
neuropsychological evaluation of his alcohol and drug abuse 
and further personality testing.  It was noted that the 
veteran had a remote history of past Valium abuse/dependence, 
but he had not used Valium in the past 15 years.  He denied 
symptoms indicative of alcohol dependence, and others around 
the veteran, including his mother, believed that there may 
have been a more serious drug and alcohol problem than the 
veteran was willing to admit.  It was noted that the veteran 
was relatively unconcerned about further drug or alcohol 
abuse problems, stating that it was a bad mistake that he 
would not make again.  

Test results suggested either a well established need for 
social approval and commendation evident in tendencies to 
present himself in a favorable light or 2. a general naivete 
about psychological matters, including a deficit in self-
insight that derived from a longstanding habit of attending 
to superficial appearances.  It was noted that the veterans 
responses did not indicate any significant Axis I disorder, 
including alcohol or drug dependence.  Testing suggested that 
the veteran was somewhat defensive in his responses, perhaps 
desiring to conceal the true extent of his difficulties.  

Based on the indications from psychological testing, the 
examiner concluded that the veteran was probably at a greater 
risk to resort to chemical substances to cope with his 
current condition and the added stress of dependency on 
others.  Therefore, it was recommended that he be referred to 
an addictions program.  The report indicates that the veteran 
played down the need for any additional help, but had been 
sufficiently scared by his near-death from overdose that he 
may follow up on this recommendation.  

While in rehab, the veteran was placed on an exercise 
program, and he was very cooperative during his rehab stay.  
At the completion of the rehabilitation process, he was 
independent with all activities, such as feeding, grooming, 
dressing, bathing, basic and advanced transfers, and bed and 
mat mobility.  He could propel his wheelchair to tolerance on 
both even and uneven surfaces, and he was gaiting 100 feet 
with a rolling walker and contact guard assistance.  The 
discharge summary notes that the veteran had met his 
rehabilitation goals, and he was medically stable.  He 
planned on staying with his mother upon discharge, and 
premorbidely he was living on a boat.  

Follow-up treatment notes show that the veteran was being 
treated for sciatic neuropathy involving both sciatic nerves, 
left greater than right.  A June 1995 progress note shows 
that he reported increasing dysthesias of the distal lower 
extremities, and on examination, there were strong features 
of allodynia and bluish discoloration of the left foot, 
raising concern for possible reflex sympathetic dystrophy.  

An August 1995 progress note shows that there had been no 
improvement in his deficit, and he continued to have 
increasing pain involving the distal left lower extremity.  
On physical examination, a greater degree of atrophy was 
noted in the distal aspect of the left lower extremity.  
Right dorsiflexors were 8/10, and left quadriceps was 8/10.  
He had left drop foot grading out at 2/10.  Reflexes were 
noted to be trace in the upper extremity, and absent in the 
lower extremity.  Sensory examinations showed strong features 
of allodynia in the distal aspect of the left lower 
extremity, which was swollen and somewhat cyanotic.  He could 
not walk on his left heel/toe, and he had absent tandem gait.  
The report shows an impressions of 1.  bilateral, left 
greater than right, sciatic neuropathy; and 2. reflex 
sympathetic dystrophy, distal left lower extremity.  As 
treatment, the dosage of Amitriptyline was increased.  

An October 1995 follow up note shows that his symptoms were 
somewhat tolerable, and it was noted that he had been unable 
to return to his work as a painter due to difficulties with 
prolonged standing and impaired mobility because of the 
neurological deficit.  Overall, there was no change in his 
examination, and he continued to have discoloration and edema 
in both lower extremities.  He had a left foot drop, and was 
able to ambulate only with a walker.  

The record includes a November 1995 lay statement from [redacted]
[redacted], who indicated that he had known the veteran for 
approximately 4 to 5 years.  Mr. [redacted] stated that he had 
employed the veteran as a painter, screener, and all around 
repair man for home improvements.  According to Mr. [redacted], in 
the past the veteran could perform tasks at an above average 
pace, however, since his injury, he had be able to work at 
about a fourth of the pace or that time.  When working 
together, Mr. [redacted] had ample time to observe the veterans 
performance, which was not competent enough that he could 
retain the veteran on a regular basis.  

In another November 1995 statement, [redacted] indicated that 
he had worked with the veteran as a co-worker, and that this 
working relationship had gone on for the 9 years he had known 
the veteran.  Mr. [redacted] stated that he had a small business, 
and he could not afford to carry the veteran at his present 
ability to perform.  

In May 1996, the veteran was afforded a local hearing before 
a hearing officer at the St. Petersburg RO, in accordance 
with his request.  He testified that he had recently been 
approved for Social Security disability benefits, which were 
based on compression neuropathy, a condition of his left leg.  
The veteran indicated that he had worked in construction and 
as a painting contractor almost all his life.  He also stated 
that he had graduated from college with a major in sociology.  
According to the veteran, he could no longer work in this 
field as he cant climb ladders, stand for any length of 
time, and he has trouble walking and sitting.  He also stated 
that he is constantly in pain, and his medications included 
Ultram and Amitriptyline.  It was noted that the veteran came 
in using a cane, and he indicated that the cane was used for 
stability, balance, and to be able to walk.  He also 
described discoloration and edema, mostly on the left side, 
and a left foot drop.  He further stated that the only real 
problem that he has now is the neuropathy, on the left more 
than the right, and a lack of balance.  

The hearing officer questioned the veteran as to how he 
developed the sciatic nerve problems.  The veteran responded 
that they were caused by compression, which occurred when he 
was passed out for about 20 hours and the nerves were being 
compressed during that time.  He further indicated that he 
thought his right leg was okay, and although it might have 
some deficit, it was not anything compared to what is wrong 
in his left leg.  He indicated that he used his right leg to 
walk.  

Subsequent to the personal hearing, the veteran submitted an 
award letter which shows that he was entitled to monthly 
Social Security disability benefits beginning in 1995.  

Pursuant to a September 1996 administrative decision, the RO 
determined that the disabilities claimed by the veteran were 
due to his own willful misconduct, and it was noted that this 
is considered a bar to the receipt of disability pension 
benefits.  

The RO has evaluated the veterans left sciatic neuropathy as 
20 percent disabling.  


Analysis

The veteran has claimed that he can no longer maintain 
substantially gainful employment in the field of 
construction/paint contracting, as a result of the 
compression neuropathy in his lower extremities which is 
worse on the left side.  
The veteran has stated that he thinks his right leg is okay, 
and that his main difficulties are with the left leg, which 
is the only real problem which remains (from the time of his 
1995 overdose).  

Upon review of the available medical evidence, the Board has 
determined that the veterans sole claimed disability, 
sciatic neuropathy of the lower extremities, is the result of 
his own willful misconduct.  Specifically, the hospital 
records clearly show that the veteran was admitted for 
treatment of congestive heart failure, renal failure, and 
pulmonary malfunction after an overdose of alcohol (blood 
level 160) and drugs (screen was positive for opiates and 
benzodiazepine).  As result of the overdose which left him in 
an unresponsive state for many hours, the veteran incurred 
sciatic neuropathy secondary to pressure phenomenon.  In his 
personal hearing, he testified that the sciatic problem was 
incurred when he was passed out for about 20 hours.  Thus, 
the available evidence demonstrates a positive etiological 
relationship between the veterans 1995 overdose from drugs 
and alcohol and the onset of sciatic neuropathy in his lower 
extremities.  There is no evidence showing any other injury 
to which the veterans current diagnosis of bilateral 
compression sciatic neuropathy may be attributed.  

In the Boards view, the evidence demonstrates that the 
currently manifested sciatic neuropathy in the veterans 
lower extremities is the proximate result of the his use of 
alcohol and drugs for the purpose of enjoying intoxication 
and the effects of those substances.  Therefore, the Board 
has concluded that the sole disability claimed by the veteran 
is the result of his own willful misconduct, as is provided 
by  38 C.F.R. § 3.301 (1998).  

The Board notes that the RO evaluated only the sciatic 
neuropathy in the veterans left lower extremity, with 
assignment of an evaluation of 20 percent disabling.  
Although the veteran has some neurological deficit in his 
right lower extremity, this deficit is also related to 
complications from the 1995 alcohol and drug overdose.  
Therefore, the sciatic neuropathy in both of the veterans 
lower extremities is the result of his own willful 
misconduct, and as such, the assignment of a separate 
evaluation for each lower extremity is unnecessary, as the 
actual degree of disability is immaterial to this decision.  
For the same reason, the Board finds that it would be 
unnecessary to obtain the medical records used by the Social 
Security Administration in granting disability benefits to 
the veteran.  

The United States Court of Veterans Appeals has held that in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  In this case, the applicable regulations specify 
that entitlement to nonservice-connected disability pension 
cannot be granted for disabilities which are the result of 
the veterans own willful misconduct.  See 38 C.F.R. § 3.342 
(1998).  Having found that the sole disability as claimed by 
the veteran is the result of his own willful misconduct, the 
Board finds that the veteran lacks entitlement under the law 
to pension benefits for nonservice-connected disability.  
Accordingly, his claim is denied.  


ORDER

Entitlement to nonservice-connected disability pension is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
